Territory of Michigan, to wit—
The United States to the Marshall of the territory of Michigan Greeting: You are hereby commanded to take Samuel Grimes, if he may be found within the territory of Michigan, and him Safely Keep So that you may have his body before our judges of our Supreme Court, at Detroit on the third monday in September next, then & there in our Said court before our judges to answer James Anderson in a plea of trespass why with force & arms an assault he did make on the body of Elizabeth Anderson, wife of the Said James in the peace of God and of the United States then and there being, and her the Said Elizabeth did then & there beat, wound, and ill treat, and did also criminally converse with, and carnally know & possess against her will, and the will of the Said James, and against the peace &c, and to the Said James his damage of one thousand dollars, who Shall then & there be made to appear with other damages; and of this writ make due return. *227Witness Augustus B. Woodward, chief judge of our Said court, at Detroit the eighteenth day of march one thousand eight hundred eight.
Peter Audrain Clerk
[Indorsement]
Territory of Michigan,
April 12. 1808.
From the particular circumstances of this case, appearing to me by affidavit, pursuant to the twenty-first section of the act concerning the Supreme Court, I direct bail to be taken, on the service of this writ, in the amount of five hundred dollars.
A. B. Woodward.
one of the Judges of the Supreme Court.

[In the handwriting of Peter Audrain]


[In the handwriting of Augustus B« Woodward]